UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 22, 2010 ARKANOVA ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-51612 (Commission File Number) 68-0542002 (IRS Employer Identification No.) 2441 High Timbers Drive, Suite 120, The Woodlands, Texas 77380 (Address of principal executive offices and Zip Code) (281) 298-9555 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities. On October 22, 2010, one of our employees exercised 75,000 options to purchase common shares at an exercise price of $0.25 per common share and, accordingly, we issued 75,000 common shares to one of our employees for gross proceeds of $18,750.We issued the common shares relying on an exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended. On October 26, 2010, we issued 3,512,199 shares of our common stock to Aton Select Funds Limited.We issued the securities to one non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933) in an offshore transaction relying on Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended.No advertising or general solicitation was employed in offering the securities. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARKANOVA ENERGY CORPORATION /s/ Reginald Denny Reginald Denny Chief Financial Officer Date:October 27, 2010 2
